                                                                                                                     1   ROGER P. CROTEAU, ESQ.
                                                                                                                         Nevada Bar No. 4958
                                                                                                                     2   TIMOTHY E. RHODA, ESQ.
                                                                                                                         Nevada Bar No. 7878
                                                                                                                     3   ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                                                                                         9120 West Post Road, Suite 100
                                                                                                                     4   Las Vegas, Nevada 89148
                                                                                                                         (702) 254-7775
                                                                                                                     5   (702) 228-7719 (facsimile)
                                                                                                                         croteaulaw@croteaulaw.com
                                                                                                                     6   Attorney for Defendant
                                                                                                                         AIRMOTIVE INVESTMENTS, LLC
                                                                                                                     7
                                                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                                                     8
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                                                            DISTRICT OF NEVADA
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                                                                       ***
                                                                                                                    10
                                                                                                                         DITECH FINANCIAL LLC F/K/A GREEN                )
                                                                                                                    11   TREE SERVICING LLC AND FEDERAL                  )
                                                                                                                         NATIONAL MORTGAGE ASSOCIATION,                  )
                                                                                                                    12                                                   )   Case No. 3:16-cv-00227-MMD-WGC
                                                                                                                                                             Plaintiffs, )
                                                                                                                    13                                                   )
                                                                                                                         vs.                                             )
                                                                                                                    14                                                   )
                                                                                                                         STONEFIELD II HOMEOWNERS                        )
                                                                                                                    15   ASSOCIATION, AIRMOTIVE                          )   STIPULATION AND ORDER TO
                                                                                                                         INVESTMENTS, LLC                                )   EXTEND TIME TO RESPOND TO
                                                                                                                    16                                                   )   MOTION FOR SUMMARY
                                                                                                                                                           Defendants. )     JUDGMENT (First Request)
                                                                                                                    17                                                   )
                                                                                                                         AIRMOTIVE INVESTMENTS, LLC, a Nevada )
                                                                                                                    18   limited liability company,                      )
                                                                                                                                                                         )
                                                                                                                    19                                Counterclaimant, )
                                                                                                                                                                         )
                                                                                                                    20   vs.                                             )
                                                                                                                                                                         )
                                                                                                                    21   DITECH FINANCIAL LLC f/k/a GREEN                )
                                                                                                                         TREE SERVICING LLC, a Delaware limited )
                                                                                                                    22   liability company; FEDERAL NATIONAL             )
                                                                                                                         MORTGAGE ASSOCIATION, a federally               )
                                                                                                                    23   chartered corporation; ANA RODRIGUEZ f/k/a )
                                                                                                                         ANA PUENTES, an individual; DOE                 )
                                                                                                                    24   individuals I through XX; and ROE               )
                                                                                                                         CORPORATIONS I through XX,                      )
                                                                                                                    25                                                   )
                                                                                                                                                    Counter-Defendants. )
                                                                                                                    26                                                   )
                                                                                                                    27
                                                                                                                    28
                                                                                                                                                                   Page 1 of 4                        8953 Finnsech
                                                                                                                     1                    STIPULATION AND ORDER TO EXTEND TIME TO
                                                                                                                                         RESPOND TO MOTION FOR SUMMARY JUDGMENT
                                                                                                                     2                                  (First Request)

                                                                                                                     3          COMES NOW Plaintiffs, DITECH FINANCIAL LLC f/k/a GREEN TREE SERVICING

                                                                                                                     4   LLC and FEDERAL NATIONAL MORTGAGE ASSOCIATION, and Defendant,AIRMOTIVE

                                                                                                                     5   INVESTMENTS, LLC, by and through their undersigned counsel, and hereby stipulate and agree

                                                                                                                     6   as follows:

                                                                                                                     7          1.     On November 20, 2018, Plaintiffs filed a Motion for Partial Summary Judgment

                                                                                                                     8                 herein [ECF #60]. A response is presently due on December 11, 2018.
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                                2.     Defendant’s counsel has been required to devote time and attention to numerous
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10                 other pending legal matters since the filing of the Motion for Summary Judgment

                                                                                                                    11                 which have detracted from the time available prepare a response. Specifically,

                                                                                                                    12                 Defendant’s counsel has been required to prepare several appellate briefs and

                                                                                                                    13                 respond to numerous summary judgment motions that have been filed in various

                                                                                                                    14                 cases over the course of the past several weeks.

                                                                                                                    15          3.     Defendant has requested and shall be granted an extension of time until January

                                                                                                                    16                 11, 2019, in which to respond to the Plaintiffs’ Motion for Summary Judgment.

                                                                                                                    17          4.     Plaintiffs have requested and shall be granted an extension of time in which to file

                                                                                                                    18                 any Reply. Plaintiffs shall file any Reply brief within 30 days after Defendant’s

                                                                                                                    19                 Response is filed.

                                                                                                                    20   //

                                                                                                                    21   //

                                                                                                                    22   //

                                                                                                                    23   //

                                                                                                                    24   //

                                                                                                                    25   //

                                                                                                                    26   //

                                                                                                                    27   //

                                                                                                                    28   //

                                                                                                                                                                   Page 2 of 4                                   8953 Finnsech
                                                                                                                     1         5.     This Stipulation is made in good faith and not for purpose of delay.

                                                                                                                     2         Dated this     11th        day of December, 2018.

                                                                                                                     3   ROGER P. CROTEAU &
                                                                                                                          ASSOCIATES, LTD.                                AKERMAN, LLP
                                                                                                                     4
                                                                                                                     5
                                                                                                                          /s/ Timothy E. Rhoda                             /s/ Rex D. Garner
                                                                                                                     6   TIMOTHY E. RHODA, ESQ.                           REX D. GARNER, ESQ.
                                                                                                                         Nevada Bar No. 7878                              Nevada Bar No. 9401
                                                                                                                     7   9120 West Post Road, Suite 100                   1635 Village Center Circle, Suite 200
                                                                                                                         Las Vegas, Nevada 89148                          Las Vegas, Nevada 89134
                                                                                                                     8   (702) 254-7775                                   702-634-5000
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                         croteaulaw@croteaulaw.com                        702-380-8572 (fax)
                                                                                                                         Attorney for Defendant                           Rex.garner@akerman.com
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                         Airmotive Investments, LLC                       Attorney for Plaintiffs
                                                                                                                    10                                                    Ditech Financial, LLC and Federal
                                                                                                                                                                          National Mortgage Association
                                                                                                                    11
                                                                                                                    12
                                                                                                                    13                                              IT IS SO ORDERED.

                                                                                                                    14
                                                                                                                                                                    By:
                                                                                                                    15                                                      Judge, U.S. District Court

                                                                                                                    16
                                                                                                                                                                    Dated: December 11, 2018
                                                                                                                    17
                                                                                                                    18
                                                                                                                    19
                                                                                                                    20
                                                                                                                    21
                                                                                                                    22
                                                                                                                    23
                                                                                                                    24
                                                                                                                    25
                                                                                                                    26
                                                                                                                    27
                                                                                                                    28
                                                                                                                                                                  Page 3 of 4                                     8953 Finnsech
                                                                                                                     1                                  CERTIFICATE OF SERVICE

                                                                                                                     2          I HEREBY CERTIFY that on this           11th       day of December, 2018, I served via

                                                                                                                     3   the United States District Court CM/ECF electronic filing system, the foregoing

                                                                                                                     4   STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR

                                                                                                                     5   SUMMARY JUDGMENT (First Request) to the following parties:

                                                                                                                     6          Rex Garner                                     Adam H Clarkson
                                                                                                                                Akerman LLP                                    The Clarkson Law Group, P.C.
                                                                                                                     7          1635 Village Center Circle, Suite 200          2300 West Sahara Avenue, Suite 950
                                                                                                                                Las Vegas, Nevada 89134                        Las Vegas, NV 89102
                                                                                                                     8          rex.garner@akerman.com                         702-462-5700
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                                Attorney for Plaintiffs                        702-446-6234 (fax)
                                                                                                                                Ditech Financial, LLC and                      aclarkson@the-clg.com
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                                Federal National Mortgage                      Attorney for Defendant
                                                                                                                    10          Association                                    Stonefield II Homeowners Association

                                                                                                                    11          Ariel E. Stern                                 Thomas E. McGrath
                                                                                                                                Akerman LLP                                    Tyson & Mendes, LLP
                                                                                                                    12          1635 Village Center Circle, Suite 200          8275 South Eastern Ave., Ste. 115
                                                                                                                                Las Vegas, Nevada 89134                        Las Vegas, NV 89123
                                                                                                                    13          702-634-5000                                   702-724-2648
                                                                                                                                702-380-8572 (fax)                             702-938-1048 (fax)
                                                                                                                    14          ariel.stern@akerman.com                        tmcgrath@tysonmendes.com
                                                                                                                                Attorney for Plaintiffs                        Attorney for Defendant
                                                                                                                    15          Ditech Financial, LLC and                      Stonefield II Homeowners Association
                                                                                                                                Federal National Mortgage
                                                                                                                    16          Association                                    Christopher Ammon Lund
                                                                                                                                                                               Tyson & Mendes LLP
                                                                                                                    17                                                         8275 South Eastern Avenue
                                                                                                                                                                               Suite 115
                                                                                                                    18                                                         Las Vegas, NV 89123
                                                                                                                                                                               702-724-2648
                                                                                                                    19                                                         702-938-1048 (fax)
                                                                                                                                                                               clund@tysonmendes.com
                                                                                                                    20                                                         Attorney for Defendant
                                                                                                                                                                               Stonefield II Homeowners Association
                                                                                                                    21
                                                                                                                    22
                                                                                                                                                                     /s/ Timothy E. Rhoda
                                                                                                                    23                                               An employee of ROGER P. CROTEAU &
                                                                                                                                                                     ASSOCIATES, LTD.
                                                                                                                    24
                                                                                                                    25
                                                                                                                    26
                                                                                                                    27
                                                                                                                    28
                                                                                                                                                                   Page 4 of 4                                 8953 Finnsech
